Citation Nr: 0410477	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  00-05 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim of service connection for sinusitis with headaches.

2.  Whether new and material evidence has been submitted to reopen 
a claim of service connection for defective vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's application to reopen claims of 
entitlement to service connection for sinusitis with headaches and 
a vision disorder.  The veteran perfected a timely appeal of these 
determinations to the Board.

In August 1996, the veteran filed an application to reopen his 
claims of service connection for a vision disorder, sinusitis, 
headaches, nerves and depression.  The RO, in a March 1997 rating 
decision, denied the veteran's claims finding that new and 
material evidence had not been submitted.  The veteran filed a 
timely Notice of Disagreement (NOD) with respect to his claims for 
sinusitis, headaches, and a vision disability.  In a statement 
filed with the RO in October 1999, the veteran states that his 
migraine headaches were the result of his sinusitis.  Thereafter, 
in January 2000, the RO issued a Statement of the Case (SOC) that 
again denied the veteran's claims.  In this regard the Board notes 
that the January 2000 SOC addressed the veteran's claims with 
respect to a vision disorder and sinusitis, but did not separately 
address the veteran's claim of service connection for headaches.  
The veteran filed a timely substantive appeal in February 2000.  
After the veteran submitted additional evidence, the RO issued a 
Supplemental Statement of the Case (SSOC) in January 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.



REMAND

After a careful review of the claims folder, the Board finds that 
the veteran's claim must be remanded for further action.

As a preliminary matter, the Board notes that subsequent to the 
veteran's application to reopen, filed in August 1996, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted in November 2000.  This 
liberalizing law is applicable to the appellant's claim because it 
is pending before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 
(Fed. Cir. 2002).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification provisions.  
As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the claimant.  
As such, a VCAA letter must specifically:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to that effect.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, to date, neither the appellant nor his 
representative have been issued any sort of notification of the 
VCAA and the effect it had on his claims in appellate status.  The 
Board points out that the claims folder was received at the Board 
in March 2004, over three years after the VCAA was enacted.  The 
Board finds that the RO should inform the appellant and his 
representative of the VCAA and its notification provisions.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
also Graves v. Brown, 8 Vet. App. 522 (1995).  Accordingly, this 
case must be remanded.  And on remand, the RO must send him a 
letter advising him of which portion of the evidence he is to 
provide, which part, if any, the RO will attempt to obtain on his 
behalf, and a request that the veteran provide any evidence in his 
possession that pertains to his claim.

In addition, during this appeal, the veteran reported that he had 
received medical care at various VA Medical facilities since 
service, including facilities in St. Albans, New York; Bronx, New 
York; New York, New York; Beckley, West Virginia; and Phoenix, 
Arizona.  The Board observes, however, that many of these records 
have not been associated with the claims folder.  In this regard, 
the Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the VCAA, VA must obtain these outstanding 
VA medical records, which may contain findings and conclusions 
that impact directly on the disposition of this matter.  See 38 
U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) (2003).  
As such, for this reason as well, the veteran's claim must be 
remanded.  

In view of the above, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and his representative, a 
letter that complies with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and (medical and lay) evidence 
not previously provided to VA is necessary to substantiate the 
veteran's claims.  The letter should indicate which portion of the 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on his behalf.  The 
letter should also request that the veteran provide any evidence 
in his possession that pertains to the claim.

2.  The RO should contact the veteran and request that he identify 
all VA and non-VA health care providers, other than those already 
associated with the claims folder, that have treated him since 
service for sinusitis or vision disorders.  This should 
specifically include any records of his care at VA Medical 
facilities in St. Albans, New York; Bronx, New York; New York, New 
York; Beckley, West Virginia; and Phoenix, Arizona.  The aid of 
the veteran in securing these records, to include providing 
necessary authorizations, should be enlisted, as needed.  If any 
requested records are not available, or if the search for any such 
records otherwise yields negative results, that fact should 
clearly be documented in the claims file, and the veteran should 
be informed in writing.  

3.  After associating with the claims folder all available records 
received pursuant to the above-requested development, the RO 
should schedule the veteran for an appropriate VA examination to 
determine the current severity of any sinusitis or vision problems 
found to be present.  It is imperative that the examiner who is 
designated to examine the veteran reviews the evidence in the 
claims folder, including a complete copy of this REMAND, and 
acknowledges such review in the examination report.  All indicated 
tests should be accomplished.  The report of examination should 
contain a detailed account of all manifestations of sinusitis, 
including headaches, and vision problems found to be present.  If 
the examiner diagnoses the veteran as having sinusitis or vision 
problems, the examiner should offer an opinion as to whether it is 
at least as likely as not that the disability was caused by or had 
its onset during service.  If the examiner is unable to provide 
the requested information with any degree of medical certainty, 
the examiner should clearly indicate that.  The examiner should 
set forth the complete rationale for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the foregoing, and after undertaking any 
further development deemed warranted by the record (and keeping in 
mind the dictates of the Veterans Claims Assistance Act of 2000), 
the RO should re-adjudicate the veteran's application to reopen 
his claims in light of all pertinent evidence and legal authority.

5.  The veteran and his representative must be furnished a 
supplemental statement of the case and be given an opportunity to 
submit written or other argument in response thereto before the 
claims file is returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





